                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


EDWARD DUCHENEAUX and MAE                         CV 19-6-BLG-SPW-TJC
KELLER, as Co-Personal
Representatives of the ESTATE OF
PAUL DUCHENEAUX, DECEASED,                        ORDER

                    Plaintiffs,

vs.

LOWER YELLOWSTONE RURAL
ELEXTRIC ASSOCIATION, INC., a
Montana Corporation d/b/a Lower
Yellowstone Rural Electric
Cooperative,

                    Defendant.

      Plaintiffs move for the admission of Kenneth E. Barker to practice before

this Court in this case with Larry G. Grubbs to act as local counsel. Mr. Barker’s

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ motion to admit

Mr. Barker pro hac vice is GRANTED on the condition that Mr. Barker shall do

his own work. This means that Mr. Barker must do his own writing, sign his own

pleadings, motions, and briefs, and appear and participate personally. Counsel

shall take steps to register in the Court’s electronic filing system (“CM-ECF”).

Further information is available on the Court’s website, www.mtd.uscourts.gov, or
from the Clerk’s Office. Mr. Barker may move for the admission pro hac vice of

one (1) associate of his firm. Such associate, if duly admitted, shall be authorized

to participate in this case on the same terms and conditions as Mr. Barker.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Barker, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 31st day of January, 2019.

                                        ____________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
